DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment and RCE filed on 27 September 2022 are acknowledged. Claims 1 and 22 are amended. Claims 1, 4, 7, 10-14, 16, 17, 22, 23, 31, 34, 35, 39, 46, 47, 50, and 53 are pending; claims 7, 17, 22, 23, 31, 34, 35 46, 47, 50, and 53 are withdrawn; and claims 1, 4, 10-14, 16, and 39 are examined herein on the merits.
In response to the reply filed on filed on 27 September 2022, the rejections under 35 USC 112(a) are changed; the rejections under 35 USC 112(b) are added; the rejections under 35 USC 112(d) are changed; and the rejections over the prior art are changed. Claims 12 and 39 are directed to allowable subject matter.

Claim Interpretation
Claim 1 recites the limitations "L2 and L3 are, at each occurrence, independently an optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene, heteroalkynylene or heteroatomic linker"; "L1 is at each occurrence, independently either: i) an optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene, heteroalkynylene or heteroatomic linker; or ii) a linker comprising…."; and "R5 is, at each occurrence, independently oxo, thioxo or absent." The limitation "at each occurrence" is interpreted as referring to the recitation of the relevant group in the formula of structure (I), rather than referring to the presence or absence of the relevant group in the claimed compound. Accordingly, the occurrence of an optional or absent group is not treated as a logical contradiction. In other words, claim 1 is interpreted as defining L1, L2, L3, and R5 as being either present or absent in the compound having structure (I).
The instant specification includes the following special definitions (page 5, lines 2 and 4):
"Oxo" refers to the =O substituent group.
"Thioxo" refers to the =S group.
The formulae of claims 1 and 4 illustrate "R5" having a single bond to a phosphorous atom. Accordingly, if R5 is non-absent, R5 is oxygen double-bonded to phosphorous, or R5 is sulfur double-bonded to phosphorous, despite the illustrated single bond between R5 and phosphorous.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite the indefinite limitation:
 M' is, at each occurrence, independently a divalent moiety comprising a fused ring comprising two or more fused aromatic rings;
L is, at each occurrence, independently an alkylene or alkenylene linker directly bonded to the fused ring, wherein the alkylene or alkenylene is unsubstituted.

As set forth below in the rejection under 35 USC 112(b), the term "fused ring" is indefinite and is interpreted as "fused ring system."
Sufficient written description support for the amendment to claim 1 is found, inter alia, in the second, third, fourth, fifth, and sixth substructures of the 7 substructures of original claim 11.
Dependent claim 10 recites the limitation "wherein M' is, at each occurrence, independently a bivalent: pyrene, perylene, perylene monoimide or 6-carboxyfluorescein or derivative thereof."
Written description support for M' being a bivalent pyrene, a bivalent perylene, or a bivalent perylene monoimide, where an unsubstituted alkylene or alkenylene linker is directly bonded to a fused ring system of M', has written description support in the second, third, and fourth substructures of original claim 11.
(I)
The original disclosure does not provide support for M' being a derivative of a bivalent pyrene, a bivalent perylene, a bivalent perylene monoimide, or a bivalent 6-carboxyfluorescein, where an unsubstituted alkylene or alkenylene linker is directly bonded to a fused ring system of M'. This combination of limitations is new matter. 
The specification teaches that the term "perylene derivative" is intended to include any substituted perylene that is visually detectable and that "pyrene derivative" is used analogously ([0072] of published application.
The originally-disclosed a bivalent perylene derivative is generic to perylene derivatives having substituents to which the linkers are bonded. The original disclosure does not support direct bonding of the linker to a fused ring system of a perylene derivative, or a derivative of pyrene, perylene monoimide, or 6-carboxyfluorescein. Accordingly, this combination of embodiments is new matter.
(II)
Claim 10 recites the limitation "wherein M' is, at each occurrence, independently a bivalent:…6-carboxyfluorescein." As set forth below in the rejections under 35 USC 112(b), it is unclear whether or not a bivalent 6-carboxyfluorescein means (i) the spirocycle lactone form or (ii) the open monoanion form (c.f. the first structure of claim 11), or both. As a result, it is unclear whether all possible bonding positions of bivalent 6-carboxyfluorescein are bonding positions on a fused ring system.
The original disclosure does not disclose the form of 6-carboxyfluorescein (6-FAM). However, it does disclose the open monoanion form of fluorescein (the first structure of original claim 11), for which the carboxy-substituted phenyl group is not part of a fused ring system. Because the original disclosure does not teach that the linkers are bonded to a fused ring system portion of 6-carboxyfluorescein, the original disclosure does not provide support for M' being a bivalent 6-carboxyfluorescein with the proviso that an unsubstituted alkylene or alkenylene linker is directly bonded to a fused ring system of 6-carboxyfluorescein. This combination of embodiments is new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1, 4, 10-14, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 has been amended to recite the limitation "M' is, at each occurrence, independently a divalent moiety comprising a fused ring [singular] comprising two or more aromatic rings [plural]."
It is unclear what is meant by a singular "fused ring" that comprises plural rings. Unlike the phrase "fused ring system," the claimed term "fused ring" is not a term of art for a moiety that comprises plural rings. The specification provides the following special definition of "fused" ([0062] of published application):
"Fused" refers to a ring system comprising at least two rings, wherein the two rings share at least one common ring atom, for example two common ring atoms. When the fused ring is a heterocyclyl ring or a heteroaryl ring, the common ring atom(s) may be carbon or nitrogen. Fused rings include bicyclic, tricyclic, tertracyclic, and the like.

Although this definition uses to term "fused ring," it does not clearly use it to refer to an overall ring system comprising at least two rings, as opposed to one of the fused component rings of a ring system. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
For purposes of evaluating the claims under 35 USC 112(a), 112(d), and against the prior art in this office action, the term "fused ring" is interpreted as "fused ring system." It is noted that the specification's special definition of "fused" quoted above is broader than the ordinary and customary meaning of a fused ring system, permitting two rings sharing as little as one common ring atom. In other words, the special definition of "fused" encompasses a spiro ring system, unlike the ordinary and customary meaning of a fused ring system. See page 147 of "Nomenclature of fused and bridged fused ring systems (IUPAC Recommendations 1998)" Pure & Appl. Chem. (newly cited). 
Claim 1 recites the limitation "the alkylene or alkenylene." There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "wherein M' is, at each occurrence, independently a bivalent:…6-carboxyfluorescein." It is unclear whether or not a bivalent 6-carboxyfluorescein means (i) the spirocycle lactone form of 6-carboxyfluorescein or (ii) the open monoanion form of 6-carboxyfluorescein (c.f. the first structure of claim 11), or both. As a result, it is unclear whether all possible bonding positions of bivalent 6-carboxyfluorescein are bonding positions on a fused ring system.
Claim 10 recites the limitation "M' is, at each occurrence, independently a bivalent: pyrene, perylene, perylene monoimide or 6-carboxyfluorescein or derivative thereof." The metes and bounds of a derivative of 6-carboxyfluorescein is unclear. This rejection does not apply to a derivative of pyrene, perylene, or perylene monoimide in view of the special definition provided by the specification of "perylene derivative" and "pyrene derivative" ([0072] of published application).
Regarding claim 11 and the seventh choice of M' (reproduced below with annotation), it is unclear whether the nitrogen substituents that are illustrated as the termini of line segments represent (i) -CH3 groups or (ii) the choice of either -CH3 or -CH2- groups, where a -CH2- group is bonded to linker L.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 has been amended to recite the indefinite limitation:
 M' is, at each occurrence, independently a divalent moiety comprising a fused ring comprising two or more fused aromatic rings;
L is, at each occurrence, independently an alkylene or alkenylene linker directly bonded to the fused ring, wherein the alkylene or alkenylene is unsubstituted.

As set forth above in the rejection under 35 USC 112(b), the indefinite limitation "fused ring" is interpreted as "fused ring system" according to the special definition of "fused" provided in the specification, which permits as little as one common ring atom.
(I)
Dependent claim 10 recites the limitation "wherein M' is, at each occurrence, independently a bivalent:…6-carboxyfluorescein." As set forth above in the rejection under 35 USC 112(b), it is unclear whether or not a bivalent 6-carboxyfluorescein means (i) the spirocycle lactone form of 6-carboxyfluorescein or (ii) the open monoanion form of 6-carboxyfluorescein (c.f. the first structure of claim 11), or both. For purposes of this rejection, 6-carboxyfluorescein is interpreted as including (ii) the open monoanion form of 6-carboxyfluorescein.
Dependent claim 11 recites a first choice of M' (reproduced below with annotation) which includes possible bonding positions for linker L that are not directly on a fused ring system (indicated with arrows below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Accordingly, the highlighted limitations of claims 10 and 11 do not require the limitation of claim 1 that an alkylene or alkenylene linker is directly bonded to the fused ring system.

(II)
Regarding claim 11 and the seventh choice of M' (reproduced below with annotation), as set forth above in the rejection under 35 USC 112(b), it is unclear whether the nitrogen substituents that are illustrated as the termini of line segments represent (i) -CH3 groups or (ii) either -CH3 or -CH2- groups, where a -CH2- group is bonded to linker L. For purposes of this rejection, the possible open bonding positions are interpreted as including the nitrogen substituents, which fails to satisfy the requirement of claim 1 that an alkylene or alkenylene linker is directly bonded to the fused ring system.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kitade (WO 2007/094135; newly cited, refer to software translation).

    PNG
    media_image3.png
    162
    737
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    144
    387
    media_image4.png
    Greyscale


Regarding claims 1, 4, 13, 14, and 16, Kitade discloses an oligonucleotide derivative of formula 3 ([0013]) (copied above), where A is 2d, 2e, 2f, or 2g ([0011]), R1 and R2 are hydrogen ([0013]), X1 and X2 are O ([0013]), B and C each represent an oligonucleotide ([0013]), l and m are both zero and n is 2 or 3 ([0014]).
Accordingly, Kitade discloses a compound having structure (I) or (IA), where n is 0, x is 1, y is 1 or 2, z is 1, R2 is -OP(=Ra)(Rb)Rc, R3 is OH, R4 is O-, R5 is oxo, M' is a fused ring system comprising two or more aromatic rings, L is an unsubstituted alkylene linker (-CH2-) that is directly bonded to the fused ring system, Ra is O, Rb is O-, Rc is OL', and L' is a linker comprising a covalent bond to a nucleoside.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitade in view of Ueno (US 2012/0126175; made of record on 06/08/2021; newly relied upon).
Regarding claims 10 and 12, Kitade does not teach that M' is a bivalent pyrene or perylene (second and fourth structures of claim 11).
In the analogous art of an oligonucleotide derivative having bivalent fluorophores, Ueno discloses the bivalent M' groups disclosed by Kitade (Fig. 28, drawn as synthetic precursors), and further discloses a broader Formula (1), where Y represents an uncondensed aromatic hydrocarbon group or a condensed polycyclic hydrocarbon group ([0008]). Regarding the meaning of a condensed polycyclic hydrocarbon group, Ueno teaches that "Any carbon atom on a condensed ring of the condensed polycyclic hydrocarbon group is linked to a carbon atom on the benzene ring represented by Formula (1)" ([0048]). Ueno further teaches that preferred examples of condensed polycyclic hydrocarbon groups include pyrene and perylene ([0048]).

    PNG
    media_image5.png
    141
    328
    media_image5.png
    Greyscale

Accordingly, the combination of Kitade in view of Ueno provides M' as the second or fourth structure of claim 11. For the benefit of using a known example of a label for oligonucleotide derivatives, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the fused ring system of Kitade with the condensed polycyclic hydrocarbon group of Ueno selected from pyrene and perylene.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Allowable Subject Matter
Claim 39 is allowed, as previously indicated.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the non-redundant limitations of the base claim.
Regarding claim 12, the closest prior art of Kitade in view of Ueno relied upon above does not suggest that the divalent perylene moiety is attached to the -CH2- linker groups at the claimed positions.



Response to Arguments
Applicant's arguments filed on 27 September 2022 have been considered and are moot in view of the new grounds of rejection.
The amendment to claim 1 has overcome the rejections based upon Vybornyi ("Formation of Two-Dimensional Supramolecular Polymers by Amphiphilic Pyrene Oligomers," Angew. Chem. Int. Ed. 2013) and Nussbaumer ("Amplification of Chirality by Supramolecular Polymerization of Pyrene Oligomers," Angew. Chem. Int. Ed. 2011). Neither Vybornyi nor Nussbaumer disclose an unsubstituted alkylene (or alkenylene) linker directly bonded to a fused ring system comprising two or more aromatic rings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797